Title: William Dickson to Thomas Jefferson, 20 February 1810
From: Dickson, William
To: Jefferson, Thomas


          
            Dear Sir
            Nashville 
                     Feby 20th 1810
          
           
		   I herewith enclose the Miniature &c of the late Govr Lewis, which has been put into my hands by Majr 
                  Anderson for that purpose.
          It seems when an inventory was taken at this place of the property of the deceased this article being wrapped up with a small parcel of medecines, was overlooked, and not discovered until some time after the Inventory had been sent on.
           It was matter of doubt with me whether to enclose it to his mother or to you, as the safest mode of conveyance. I have prefered the latter.— 
		  
          
                  Please to accept assurances of respect and regard from
               
                  
               
          
            Dear Sir Your most Obt servant
            
                  Wm Dickson
          
         